Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-12-2021 under new application being a continuation of U.S. Patent Application No. 16/189,913, now US 10978670 B2, which is a continuation of U.S. Patent Application No. 15/057,040, now U.S. Patent No. 10,128,460, which is a continuation of U.S. Patent Application No. 14/970,222, now U.S. Patent No. 9,698,375, which is a continuation of U.S. Patent Application No. 13/472,374, now U.S. Patent No. 9,274,559, which have been placed of record in the file. Claims 1-20 are pending in this action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-12-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. with a specific  reference to the prior-filed application in compliance with 37 CFR 1.78(a) is included in the first sentence(s) of the specification following the title or in an application data sheet.  Applicant has also included claiming under 35 U.S.C. 120, 121 or 365(c), the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. However, Applicant has recited status (abandoned, patented or co-pending) of the parent application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Satoh Tasuku (US 20080055831 A1) in view of Yamazaki Shunpei (US 20020180371 A1).

Regarding Claim 1, Satoh Tasuku (US 20080055831 A1)  suggests a flexible display apparatus ((abstract, page 1, paragraph 1) ) comprising: a first film including a first region and a second region separated from the first region by an opening or groove 
Further Regarding Claim 1, Satoh Tasuku (US 20080055831 A1) fails to disclose an adhesion layer disposed between the first film and the third film.
However, Examiner maintains bonding the two substrate or film with adhesion layer and disposing display elements in between is well known to one ordinary skill in the art as disclosed by prior art of Yamazaki Shunpei (US 20020180371 A1) disclosure; 
In response to applicant's argument that the combination of Satoh Tasuku (US 20080055831 A1) in view of Yamazaki Shunpei (US 20020180371 A1) and SAITO Tomohiro (US 20100213039 A1) do not obviate, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The prior art of Satoh Tasuku (US 20080055831 A1)  suggests a flexible display apparatus comprising: a first film including a first region and a second region separated from the first region by a first opening or groove; a third film over the first film; an emission display unit over the third film; whereas prior art of Yamazaki Shunpei (US 20020180371 A1) disclosure; suggesting the film or glass substrate having display elements The combination does suggests applicant’s claimed invention and therefore the combination does obviate.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of SAITO Tomohiro (US 20100213039 A1) in teaching of Satoh Tasuku (US 20080055831 A1) in view of Yamazaki Shunpei (US 20020180371 A1) to be able to have flexible display with emission elements of display sealed and bonded with adhesive layer to prevent foreign particle and moisture entering and damaging display 

Regarding Claim 2, Satoh Tasuku (US 20080055831 A1) suggests the third film comprises a plastic material (pages 1, 2, paragraphs 3, 34, 35 suggests films polyimide and polycarbonate).Please also see well-known IDS prior art Cope Richard C (US 20090219225 A1) page 5, paragraph 70. Please notice the labels first, second, third, fourth are very arbitrary.

Regarding Claim 3, Satoh Tasuku (US 20080055831 A1)  suggests the fourth film comprises a multi-layer (figures 12A, 12B, pages 5, paragraphs 71-78, suggests film being multi-layer structure, Please notice the labels first, second, third, fourth are very arbitrary).

Regarding Claim 4, Satoh Tasuku (US 20080055831 A1) suggests the multi-layer comprises at least one inorganic film (figures 12A, 12B, pages 1, 4, 5, paragraphs 4-6, 58, 71-78, suggests film being multi-layer structure and  inorganic film, Please notice the labels first, second, third, fourth are very arbitrary).

Regarding Claim 5, Satoh Tasuku (US 20080055831 A1)  suggests the fourth film is configured to encapsulate the emission display unit (figures 12A, 12B, pages 5, paragraphs 71-78 suggest lamination (or encapsulation, Please notice the labels first, second, third, fourth are very arbitrary).

Regarding Claim 6, Satoh Tasuku (US 20080055831 A1) suggests a barrier film between the third film and the emission display unit ((figures 12A, 12B, pages 4, 5, paragraphs 59, 60, 71-78 suggests barrier film).

Regarding Claim 7, Yamazaki Shunpei (US 20020180371 A1) suggests a device/wiring layer between the third film and the emission display unit (pages 3, 5-7, 9, paragraphs 42, 59, 68, 72, 76, 107)

Regarding Claim 8, Satoh Tasuku (US 20080055831 A1) suggests a barrier film (figures 12A, 12B, pages 4, 5, paragraphs 59, 60, 71-78 suggests barrier film) and Yamazaki Shunpei (US 20020180371 A1) suggests the third film and the device/wiring layer(pages 3, 5-7, 9, paragraphs 42, 59, 68,  72, 76, 107). , Please notice the labels first, second, third, fourth are very arbitrary.

Regarding Claim 9, Satoh Tasuku (US 20080055831 A1) suggests a second film on the fourth film (figures 12A, 12B, pages 5, paragraphs 71-78).
\
 Regarding Claim 10 Satoh Tasuku (US 20080055831 A1)  suggests a flexible display apparatus ((abstract, page 1, paragraph 1) ) comprising: a first film including a first region and a second region separated from the first region by an opening or groove of the first film (figure 12B Item # 75 with triangular opening and each side of the opening provides first and second  regions), the opening or groove being disposed in 
Further Regarding Claim 10, Satoh Tasuku (US 20080055831 A1) fails to disclose an adhesion layer disposed between the first film and the third film.
However, Examiner maintains bonding the two substrate or film with adhesion layer and disposing display elements in between is well known to one ordinary skill in the art as disclosed by prior art of Yamazaki Shunpei (US 20020180371 A1) disclosure; suggesting the film or glass substrate having display elements disposed in the middle are sealed to prevent any foreign particles or moisture, please notice the labels first and third are very arbitrary (please see abstract, pages 2, 3, 6, 9, 11, 12, paragraphs 20, 22, 74, 113, 133, 158 please also see claims 44, 45.
In response to applicant's argument that the combination of Satoh Tasuku (US 20080055831 A1) in view of Yamazaki Shunpei (US 20020180371 A1) and SAITO Tomohiro (US 20100213039 A1) do not obviate, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The prior art of Satoh Tasuku (US 20080055831 A1)  suggests a flexible display apparatus comprising: a first film including a first region and a second region separated from the first region by a first opening or groove; a third film over the first film; an emission display unit over the third 
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of SAITO Tomohiro (US 20100213039 A1) in teaching of Satoh Tasuku (US 20080055831 A1) in view of Yamazaki Shunpei (US 20020180371 A1) to be able to have flexible display with emission elements of display sealed and bonded with adhesive layer to prevent foreign particle and moisture entering and damaging display elements and by having groove or slit maintain display characteristic during any bending of display panel.

Regarding Claim 11, Satoh Tasuku (US 20080055831 A1) suggests the third film comprises a plastic material (pages 1, 2, paragraphs 3, 34, 35 suggests films polyimide and polycarbonate).Please also see well-known IDS prior art Cope Richard C (US 20090219225 A1) page 5, paragraph 70. Please notice the labels first, second, third, fourth are very arbitrary.

Regarding Claim 12, Satoh Tasuku (US 20080055831 A1)  suggests the fourth film comprises a multi-layer (figures 12A, 12B, pages 5, paragraphs 71-78, suggests film being multi-layer structure, Please notice the labels first, second, third, fourth are very arbitrary).



Regarding Claim 14, Satoh Tasuku (US 20080055831 A1)  suggests the fourth film is configured to encapsulate the emission display unit (figures 12A, 12B, pages 5, paragraphs 71-78 suggest lamination (or encapsulation, Please notice the labels first, second, third, fourth are very arbitrary).

Regarding Claim 15, Satoh Tasuku (US 20080055831 A1)  suggests a barrier film between the third film and the emission display unit ((figures 12A, 12B, pages 4, 5, paragraphs 59, 60, 71-78 suggests barrier film).

Regarding Claim 16, Yamazaki Shunpei (US 20020180371 A1) suggests a device/wiring layer between the third film and the emission display unit (pages 3, 5-7, 9, paragraphs 42, 59, 68, 72, 76, 107)
Regarding Claim 17, Satoh Tasuku (US 20080055831 A1) suggests a surface of the adhesion layer between the third film and the first film is exposed by the first opening or groove (please see figure 12A, 12B the page 5, paragraph 79, suggests item # 75 film with grove is bonded to substrate 60 with third film Item # 61 further since film 75 and 61 area bonded, the grove in the 75 obviously expose the bonding between 75 and 61). 

Regarding Claim 18, Satoh Tasuku (US 20080055831 A1) suggests the second film comprises a polarizing film (page 5, paragraphs 75-78).

Regarding Claim 19, Satoh Tasuku (US 20080055831 A1)  suggests the fourth film comprises a multi-layer (figures 12A, 12B, pages 5, paragraphs 71-78, suggests film being multi-layer structure, Please notice the labels first, second, third, fourth are very arbitrary).

Regarding Claim 20, Satoh Tasuku (US 20080055831 A1)  suggests the multi-layer comprises at least one inorganic film (figures 12A, 12B, pages 1, 4, 5, paragraphs 4-6, 58, 71-78, suggests film being multi-layer structure and  inorganic film, Please notice the labels first, second, third, fourth are very arbitrary).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-27 of US 10,978,760 B2, claims 1-26 of US patent No. 10,128,460 B2, claims 1-20 of U.S. Patent No. US 9,274,559 B2 and claims 1-17 of U.S. Patent No. US 9,698,375 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Comparison of  claims 1-20, of Instant application to  claims 1-27 of US 10,978,760 B2, claims 1-26 of US patent No. 10,128,460 B2, Claims 1-20 of U.S. Patent No. US 9,274,559 B2 and claims 1-17 of U.S. Patent No. US 9,698,375  B2 of patented applications; 
Instant Application Number 
17,228180
US-PGPUB 20210234128 A1
US Patent Number
US10,978,760 B2
US 10,128,460 B2
US 9,274,559  B2
US 9,698,375 B2
1. A flexible display apparatus comprising: a first film including a first region and a second region separated from the first region by an opening or 

10. A method of manufacturing a flexible display apparatus, the method comprising: forming a third film on a 
US 10,128,460 B2
1.   A flexible display apparatus comprising: a first film including a first region and a second region separated from the first region by a first opening or groove of the first film, the first opening or groove being disposed in the first film, the first film having a first rigidity; a third film over the first film; a fourth film over the third film; an emission display unit between and encapsulated by the third film and the fourth film, the emission display unit including a pixel electrode over the third film, an organic emission layer over the pixel electrode, and an opposite electrode over the organic emission layer; and a second film over the fourth film, the second film having a 

US 9,274,559 B2
1.    A flexible display apparatus comprising;  a first film including a first surface and a second surface that are opposite each other, and a first groove formed in the first surface, the first film having a first rigidity;  a third, film on the second surface of the first film;  a fourth film facing the third film;  an emission display unit between and encapsulated by the third film and the fourth film;  and a 
US 9,698,375 B2
    7.  The flexible display apparatus; wherein the first film includes a first portion having a first thickness and a second portion that is attached to the bending portion of the third film, wherein the second portion has a second thickness which is smaller than the first thickness.




	Further other Claims 2-20 of instant application claims are same or similar limitation of Claims 2-27 of US 10,978,760 B2, Claims 2-26 of US patent No. 10,128,460 B2, Claims 2-19 of U.S. Patent No. US 9,274,559 B2 and Claims 1-6 as well as 8-17 of U.S. Patent No. US 9,698,375 B2 of patented applications.

Conclusion
Applicant is requested to review the cited prior arts on USPTO 892’s.
Park Jaesang (US 20100127965 A1) disclosure; paragraphs 28, 30, 39, 49, 50, 54, 74, 117-120.
MOK JiHoon et al. (US 20130081268 A1) disclosure; paragraphs 6, 10, 14, 41, 51, 56, 68, 73.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

09-21-2021